Citation Nr: 0024828	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Evaluation of right leg nerve weakness with right foot drop 
due to a cerebrovascular accident, currently rated as 20 
percent disabling.  

Evaluation of muscle damage of the right leg due to a 
cerebrovascular accident, currently rated as 10 percent 
disabling.  

Entitlement to special monthly compensation on account of the 
loss of use of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to November 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at New Orleans, Louisiana.  

In August 1997, the case was remanded by the Board for 
clarification of the issues on appeal, proper adjudication 
thereof, and a special VA orthopedic and neurologic 
examination to ascertain all residuals of a cerebrovascular 
accident, to include muscle and nerve degradation, and right 
foot drop.  Subsequently, the issue regarding special monthly 
compensation was limited to that payable for right foot drop 
only.  By rating decision in November 1998, service 
connection was granted for right foot drop.  The pertinent 
disability was classified as right leg nerve weakness with 
right foot drop due to cerebrovascular accident, and rated as 
20 percent disabling under Diagnostic Code 8008-8521, 
effective April 21, 1993, the date of claim.  Muscle damage 
of the right leg due to a cerebrovascular accident was rated 
as 10 percent disabling from the same date, under Diagnostic 
Code 5310.  A total compensation rating based on individual 
unemployability was granted from March 12, 1991.  The issues 
on appeal were clarified in a November 1998 supplemental 
statement of the case.  

The RO has essentially complied with the Board's remand and 
the case has been returned for further appellate review.  

The November 1998 supplemental statement of the case shows 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The right leg nerve weakness with right foot drop due to 
a cerebrovascular accident does not result in more than 
moderate incomplete paralysis.  

3.  The muscle damage of the right leg due to a 
cerebrovascular accident is a manifestation of the moderate 
incomplete paralysis.  There is no evidence of muscle damage 
of the right leg due to a cerebrovascular accident which is 
separate from the moderate incomplete paralysis.  There is no 
more than moderate disability of Muscle Group X.  

4.  The veteran's right foot still has effective function.  
He would not be equally well served by an amputation stump 
and prosthetic appliance.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right leg nerve weakness with right foot drop due to a 
cerebrovascular accident have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Codes 8008, 8520 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
muscle weakness of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14 and Code 5310 (1999).  

3.  The criteria for special monthly compensation on account 
of the loss of use of the right foot have not been met.  
38 U.S.C.A. §§ 1114(k), 5107(a); 38 C.F.R. §§ 3.350(a)(2), 
4.63 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1989 rating decision granted service connection for 
the right lower extremity residuals of a cerebrovascular 
accident.  The veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his rating claims.  See 38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Right Leg Nerve Weakness with Right Foot Drop due to 
Cerebrovascular Accident (CVA)

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) discloses that a November 1988 
VA neurologic examination had shown that a stroke had 
affected his entire right side.  The diagnosis was residuals 
of CVA left cortex, mild, manifested by hemihypalgesia and 
hypesthesia on the right.  A January 1989 rating decision 
granted service connection for cerebrovascular accident with 
weakness of the right lower extremity, rated as 10 percent 
disabling under Codes 8008-8520.  

Thrombosis of brain vessels will be rated on the residuals 
with a minimum rating of 10 percent.  38 C.F.R. Part 4, 
§ 124a, Code 8008 (1999).  

Complete paralysis of the sciatic nerve such that the foot 
dangles and drops, with no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost, will be rated as 80 percent disabling.  Severe 
incomplete paralysis, with marked muscular atrophy, will be 
rated as 60 percent disabling.  Incomplete paralysis will be 
rated as 40 percent disabling where moderately severe, as 20 
percent disabling where moderate, and as 10 percent disabling 
where mild.  38 C.F.R. Part 4, Code 8520 (1999).  Neuritis 
(Code 8620) and neuralgia (Code 8720) will be rated under the 
above criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (1999).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (1999).  

A private physician's report in March 1988 indicated that the 
veteran had right lower extremity weakness (hemiparesis) from 
a stroke in November 1987.  He could not walk more than a 
quarter-mile.  He could not stand too long.  Mild right lower 
extremity weakness was shown.  When he tried to walk, he 
limped on the right.  A history of severe right hemiparesis 
and weakness was assessed.  

VA outpatient clinical records show, in June 1991, that the 
right foot was smaller than the left foot and the veteran 
dragged his right foot on the ground when he was walking.  He 
reportedly had fallen because of his right foot dragging.  He 
was measured for orthopedic shoes with right full sole lift 
and double upright brace.  In December 1991, right leg 
weakness was indicated.  In May 1992, he requested a stronger 
right foot brace.  In March 1993, right foot drop was 
reported.  His foot brace reportedly was in good condition.  

On a VA examination in August 1993, moderate motor weakness 
of the right lower extremity without paralysis was revealed.  
Right foot function and gait were termed normal.  Bilateral 
pes planus and moderate hallux valgus on the right were 
shown.  Residual hemiparesis of the right lower extremity and 
wearing of a right short leg brace were indicated.  A history 
of a gunshot wound of the right calf with residual peroneal 
nerve tingling and numbness was recorded.  The veteran was 
described as ambulatory with a cane and right short leg 
brace.  There was a well healed gunshot wound scar at the 
mid-level of the right calf.  The diagnoses were residual 
neurological deficits following cerebrovascular accidents and 
residual symptomatology following a gunshot wound of the 
right calf.  There was moderate motor weakness of the right 
lower extremity without paralysis.  

A private physician reported in June 1994 that a stress test 
done in November 1988 had revealed foot drop.  

On a VA examination in October 1994, the veteran showed right 
foot drop.  His posture was shown to be normal except for 
right leg shortness of one inch compared to the left and 
right foot drop.  His gait was termed fair with a right short 
leg brace and cane.  The diagnosis was status following 
cerebrovascular accident with residual right foot drop.  

On a VA neurological examination in September 1997, the 
veteran complained of right-sided weakness.  Right lower 
extremity muscle strength was termed about 4/5.   Right ankle 
jerk was +1.  Plantar response was flexor, bilaterally.  
There was diminished pinprick sensation of the right lower 
extremity.  When he walked he leaned on his right leg and was 
unable to walk on his heels and toes.  The diagnosis was 
status post cerebrovascular accident with residual mild right 
hemiparesis.  

On an orthopedic rating examination of the right foot 
arranged by the VA in October 1997, history was recorded that 
the veteran had to use a cane, had footdrop and was wearing a 
footdrop brace following the November 1987 stroke.  He 
complained that he had leg weakness and cramps on awakening.  
He did not wear his footdrop brace, which was too heavy.  He 
had things arranged so that he could hold onto things when he 
went to the bathroom which was only a few feet away from his 
bed.  He did not wear his brace at home.  He did not drive.  
The right leg gunshot wound reportedly had resulted in 
limited big toe motion with hallux valgus.  Right ankle range 
of motion showed minus 10 degrees of dorsiflexion, plantar 
flexion to 40 degrees, inversion to 15 degrees, and eversion 
to 15 degrees.  There was hallux valgus and rigidity of the 
distal interphalangeal joint.  He could not walk on his 
tiptoes and heels.  As he walked, he dragged his right leg.  
His shoe wear did not support the dragging of his foot or 
excess wear of the toe.  There was stocking-like anesthesia 
from the hip to the foot.  With 5/5 being normal, right ankle 
dorsiflexion and plantar flexion were termed +3, 
respectively.  On walking without his cane, he dragged his 
right leg.  He had good balance and good swing phase, 
indicating no painful weight bearing on the right.  With the 
short leg brace consisting of a klanzak ankle with the 
ability to plantar and dorsiflex, held by the double upright 
calf cuff, the same walking gait was noticed.  There was no 
excessive shoe wear noted.  There were no calluses on the 
feet or pressure sores.  The diagnosis was post 
cerebrovascular accident residuals of right-sided involvement 
with moderate footdrop on the right.  The examiner commented 
that there were no residuals from the gunshot wound of the 
right calf except for hallux valgus with some rigidity and no 
severe pain.  It was stated that, more likely than not, the 
cerebrovascular accident sustained in 1987 included residuals 
of muscle nerve degeneration and footdrop.  

A VA anesthesiologist reported in April 1999 that the veteran 
was handicapped and unable to work.  He was classified as 
completely disabled.  The veteran has already been rated as 
totally disabled on the basis of individual unemployability 
by his service-connected disabilities.  The report did not 
provide information on the right lower extremity impairment.  

The residual condition of the affected muscles is a critical 
part of the criteria in rating sciatic nerve impairment under 
Codes 8520, 8620, and 8720.  The evidence shows that there is 
active movement of the muscles below the knee, so the 
disability is not a complete paralysis required for an 80 
percent rating.  Further, there is no evidence of the marked 
muscular atrophy which characterizes a severe incomplete 
paralysis, required for a 60 percent rating.  In fact, there 
is no evidence of any atrophy.  In August 1993, the motor 
weakness of the right lower extremity was characterized as 
moderate.  Right lower extremity muscle strength was 
evaluated as 4/5 on neurologic examination in September 1997.  
These findings, as well as those on the October 1997 
orthopedic examination, detailed above, do not describe the 
moderately severe incomplete paralysis required for the next 
higher rating, 40 percent.  

The veteran is competent to assert that his disability has 
worsened; however, the findings of the trained medical 
professionals are more probative in determining whether the 
criteria for a higher rating have been met.  Here, the 
evidence is not in approximate balance.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The medical reports form a 
preponderance of evidence establishing that the service-
connected incomplete paralysis of the right lower extremity 
is no more than moderate and does not approximate the 
criteria for a rating in excess of the current 20 percent.  
38 C.F.R. § 4.7 (1999).  

Muscle Damage of the Right Leg due to Cerebrovascular 
Accident

In October 1997 a physician expressed the opinion that the 
veteran had muscle nerve degeneration as the result of his 
1987 CVA.  As discussed above, the muscle damage resulting 
from nerve damage is part of the criteria for rating the 
nerve disability.  Such muscle damage can not be rated twice 
under different rating codes.  38 C.F.R. § 4.14 (1999).  In 
this case, there is no evidence from any competent medical 
professional that the veteran has any muscle damage which is 
directly due to the CVA without being linked to the nerve 
damage.  There is no evidence of any separate muscle damage 
which would warrant a separate rating under an applicable 
criteria.  

The November 1998 rating decision granted service connection 
for muscle damage of the right leg due to CVA and assigned a 
10 percent rating under Code 5310.  

Muscle Group X, the intrinsic muscles of the foot, functions 
in movements of forefoot and toes; propulsion thrust in 
walking.  Injuries are rated as follows:  

  Plantar: (1) Flexor digitorum brevis; (2) abductor 
hallucis;           
  (3) abductor digiti minimi; (4) quadratus plantae; (5)                 
  lumbricales; (6) flexor hallucis brevis; (7) adductor                  
  hallucis; (8) flexor digiti minimi brevis; (9) dorsal and              
  plantar interossei. Other important plantar structures:                
  Plantar aponeurosis, long plantar and calcaneonavicular                
  ligament, tendons of posterior tibial, peroneus longus, and            
  long flexors of great and little 
toes........................          
     
Severe....................................................        
30
     Moderately Severe................................        
20
     Moderate...............................................        
10
     Slight....................................................          
0

Dorsal: (1) Extensor hallucis brevis; (2) extensor digitorum            
  brevis. Other important dorsal structures: cruciate, 
crural,           
  deltoid, and other ligaments; tendons of long extensors of             
  toes and peronei 
muscles.....................................          
     
Severe....................................................        
20
     Moderately Severe................................        
10
     Moderate...............................................        
10
     Slight....................................................          
0

38 C.F.R. § 4.73, Code 5310 (1999).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).  62 Fed. Reg. 30235 (June 3, 1997).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The evidence was detailed above.  None of the examiners 
reported the loss of muscle substance which characterizes the 
moderately severe and severe injuries required for a higher 
rating.  While the veteran is competent to assert that the 
disability is worse, the extensive reports by trained medical 
professionals are more probative.  The evidence is not in 
approximate balance.  Rather, the preponderance of evidence 
establishes that the veteran does not have the muscle damage 
which approximates the old or new criteria for a higher 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.56, 4.73.  

Special Monthly Compensation on Account of Loss of Use of the 
Right Foot

Special monthly compensation will be paid if the veteran has 
loss or loss of use of one foot.  38 U.S.C.A. § 1114(k) (West 
1991).  

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (1999).  

The veteran is competent to assert that his right foot is 
useless and report that he has to drag it around.  However, 
no physician or other medical professional has indicated that 
the veteran would be equally well served by amputation and a 
suitable prosthetic appliance.  Rather, the findings of the 
doctors and other trained medical professionals demonstrate 
that significant function remains in the foot and the veteran 
would not be equally well served by amputation and a suitable 
prosthetic appliance.  The recent VA examinations are 
particularly notable.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

On a VA neurological examination in September 1997, right 
lower extremity muscle activity was present and strength was 
evaluated as 4/5.  Right ankle jerk was diminished, but 
present, at +1.  The plantar response in the foot was also 
present.  Response to pinprick sensation of the right lower 
extremity was diminished but present.  The veteran was unable 
to walk on his heels and toes; however, he was able to walk, 
leaning on his right leg.  

On the orthopedic examination, in October 1997, the findings 
again showed findings which were diminished but present with 
remaining function.  Right ankle range of motion showed minus 
10 degrees of dorsiflexion, plantar flexion to 40 degrees, 
inversion to 15 degrees, and eversion to 15 degrees.  While 
the veteran could not walk on his tiptoes and heels, he could 
walk without his cane.  He dragged his right leg, however, 
his shoe wear did not support the dragging of his foot or 
excess wear of the toe and there were no calluses on the feet 
or pressure sores.  There was stocking-like anesthesia from 
the hip to the foot.  With 5/5 being normal, right ankle 
dorsiflexion and plantar flexion were termed +3, 
respectively.  He had good balance and good swing phase, 
indicating no painful weight bearing on the right.  

The evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b).  The reports of trained medical 
professionals are more probative than the veteran's 
assertions as to the extent of his disability.  The medical 
reports show that the veteran's right foot still has 
effective function.  While there is some disability, the foot 
still serves in the acts of balance, propulsion, etc.,  He 
would not be equally well served by an amputation stump and 
prosthetic appliance.  The preponderance of evidence 
establishes that the disability does not approximate loss of 
use of the right foot.  38 C.F.R. §§ 3.350(a)(2), 4.7, 4.63 
(1999).  


ORDER

Evaluation of right leg nerve weakness with right foot drop 
due to a cerebrovascular accident, in excess of 20 percent, 
is denied.  

Evaluation of muscle damage of the right leg due to a 
cerebrovascular accident, in excess of 10 percent, is denied.  

Entitlement to special monthly compensation on account of the 
loss of use of the right foot is denied.  



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 


